Orders of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about August 1, 1997, which, to the extent appealed from, upon findings of permanent neglect, terminated respondent-appellant father’s parental rights and committed custody and guardianship of the subject children to the Commissioner of Social Services and petitioner agency for purposes of adoption, unanimously affirmed, without costs.
The findings of permanent neglect against respondent-appellant father are supported by clear and convincing evidence that he failed to. plan for the children’s future by not availing himself of the drug treatment and parenting skills programs that petitioner repeatedly encouraged him to enter (see, Matter of Reggie B., 223 AD2d 471). Evidence of the father’s relatively recent efforts to comply with the agency’s recommendations was not sufficient to warrant a suspension of judgment. The best interests of the children, already in foster care for more than six years, during which time respondent-appellant made little progress in addressing his parental deficits, would not have been served by further delaying disposition (see, Matter of Star Leslie W., 63 NY2d 136, 142-143; Matter of Shaka Efion C., 207 AD2d 740). Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Rubin and Buckley, JJ.